IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF LILLIAN KEFALOS           : No. 271 WAL 2021
                                           :
                                           :
PETITION OF: KATINA KEFALOS                : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.